Citation Nr: 1429528	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from April 13, 2005, to July 11, 2007, with 10 years, 10 months, and 7 days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO), which, in part, denied the Veteran's claim of entitlement to service connection for residuals of a traumatic brain injury.  

On September 12, 2011, the Veteran and his spouse testified at a hearing before a Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  By letter dated November 2012, the Board informed the Veteran that the Veterans Law Judge who had conducted a September 2011 hearing was no longer employed by the Board and provided him an opportunity to testify at another hearing.  He was told that if he did not respond within 30 days, the Board would assume that he did not want a hearing.  The Veteran did not respond.  

In April 2013, the Board remanded the case for further evidentiary development of the claim of service connection for residuals of TBI.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in September 2013.  


FINDING OF FACT

The Veteran likely has headaches, tinnitus, and imbalance as a result of an in-service traumatic brain injury.  


CONCLUSION OF LAW

The Veteran likely has headaches, tinnitus, and imbalance as a result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2009 from the RO to the Veteran, which was issued prior to the RO decision in July 2009.  Additional letters were issued in January 2012 and April 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are collectively adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran and made findings necessary to decide the claim.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding the question addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran's service treatment reports (STRs) indicate that he was seen at sick bay in January 2007 with complaints of back pain of 4 days' duration.  The Veteran stated that the pain began in Iraq when his truck had been hit by a mortar round and he had to jump off with all his gear on.  He described the pain as constant and dull, and it went from the base of his neck down to the lower back.  

The Veteran's claim of entitlement to service connection for residuals of a traumatic brain injury (VA Form 21-4138) was received in April 2009.  Submitted in support of the claim were VA progress notes dated from November 2008 to June 2009.  Among these records is the report of a TBI cognitive impairment consultation, dated in January 2009.  The Veteran reported being blown off the top of a truck; he was on top of the cab of the truck when a mortar struck 10 feet away.  He was knocked off the truck and fell about 10 feet.  He landed on his feet but was wearing 75 pounds of gear.  He did not lose consciousness at the time of the incident, but suspects that he passed out on the way to the base camp a couple of hours later.  He reported suffering from PTSD and TBI symptoms, including hearing voices and smelling something burning or something dead.  Following a physical examination, the examiner concluded that the findings were consistent with a diagnosis of TBI; he stated that the current clinical symptom presentation was most consistent with a combination of TBI and behavioral health condition.  

Received in July 2009 were VA progress notes dated from November 2007 to July 2009.  These records reflect treatment primarily for a psychiatric disorder; he also complained of headaches.  On the occasion of a VA spine examination in July 2009, the Veteran reported that he sustained a spine injury when he was "blown off" the top of a truck by a mortar round explosion during his tour of duty in Iraq.  

Received in July 2010 were VA progress notes dated from February 2009 to July 2010.  These records indicate that the Veteran continued to receive follow-up evaluation at the neurology clinic; they also reflect chronic complaints of headaches.  A VA progress note dated in July 2010 reflects an assessment of concussion without loss of consciousness; he reported multiple exposures to IED blasts during service without loss of consciousness.  The examiner noted a finding of mild TBI with PTSD per TBI clinic evaluation in January 2009 with MRI of the brain in February 2009 being abnormal with "demyelination likely secondary to small vessel disease" noted with neurologic workup recommended.  

Submitted in August 2011 was a copy of an article regarding the causes, symptoms and treatment of TBIs.  

At his hearing in September 2011, the Veteran indicated that he was a vehicle driver while stationed overseas.  The Veteran testified that he recalled being blown off the top of a big truck by a mortar round in Iraq in October 2006; he stated that he was knocked unconscious onto the ground and did not wake up until he got to the medic station.  The Veteran recalled another incident when he was exposed to the effects of an explosion.  The Veteran indicated that he was the truck commander for the 3rd or 4th truck in a convoy that was returning from a patrol mission on the other side of Iraq when an IED went off in the middle of the road; he stated that he felt the shockwave from that explosion.  The Veteran related that he continues to experience headaches, light sensitivity and loss of balance as a result of those incidents.  The Veteran stated that he did have problems with ringing in his ears at the time of his discharge from service; he did not report his symptoms at discharge because he focused on the back problems.  

The Veteran was afforded a VA examination in March 2012.  The Veteran stated that, in October 2006, a mortar round struck 50 meters from a truck he was standing on, causing him to fall off the truck.  He stated that he was not sure of the events after that.  The next thing he remembered was being awake at the hospital.  He denied that there were other episodes that caused loss of consciousness, seeing stars, or being dazed.  He returned in December 2006 and started to note problems in January/February 2007 with ringing in his ears and shooting pains in his head.  Following the examination, the VA examiner stated that there was no evidence of residuals of TBI.  However, in response to the question of whether the Veteran now has or has ever had a traumatic brain injury or any residuals of TBI, the examiner answered yes, and provided a diagnosis of Traumatic Brain Injury.  

The Veteran was afforded another VA examination in August 2013.  At that time, the examiner noted that, while in Iraq, in September 2006, the Veteran was on top of a LHS that was stationary, when he heard a mortar round.  He doesn't remember but was later told that he was blown off the top of the truck from about a 20 foot height and landed face first on the ground.  The Veteran recalled waking up at the medical tent at base camp approximately 3 hours later; he was discharged the following day and returned to duty.  The Veteran indicated that he returned to the medical tent 2 days later with complaints of back pain.  He also reported headaches and tinnitus but was told that these were normal after a concussion.  It was also reported that while in a convoy, in October 2006, the vehicle in front of his hit an IED; he felt the shock wave.  The Veteran reported daily headaches, memory and concentration problems, speech difficulties, hearing impairment/tinnitus, and balance and coordination deficits; he stated that he will get light-headed and weak in the legs and fall down.  

Following examination of the Veteran, including diagnostic testing, the examiner answered yes to the question of whether the Veteran had any residuals of a traumatic brain injury; he noted that the residuals included headaches and tinnitus.  The examiner noted that the Veteran suffered a mild TBI during his deployment to Iraq in 2006, and reports residual symptoms that are either new since or inaccurately omitted from his 2009 VA examination.  The examiner stated that the most notable symptoms that was more likely than not due to the TBI was daily headaches which impaired the Veteran's ability to concentrate.  The examiner also noted that the other symptoms included tinnitus and imbalance, which symptoms are intermittent and did not seem to impair occupational or social functioning, whether or not they stem from the TBI.  Another explanation for worsening/appearance of headaches since 2009 was that he had been diagnosed with obstructive sleep apnea that had been untreated.  The examiner further explained that chronic sleep deprivation can certainly lead to/worsen pre-existing headaches.  In addition, his abnormal CT scans/MRIs have not been explained or followed up on recently, and there was mention of multiple sclerosis (MS) being a potential explanation for the abnormal scan.  This might explain his intermittent imbalance problems.  If MS is diagnosed, that would be a separate condition confounding the clinical presentation for TBI, and not a symptom or result of TBI.  In addition, his PTSD and alcohol dependence are likely to be the cause of his attention/concentration/memory impairment that is not borne out by objective testing.  Finally, it was noted that the Veteran reported hearing loss but apparently had a normal hearing test in 2007 (after the TBI).  His auditory ability was grossly normal on examination.  
III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In considering all of the evidence of record, the Board concludes that the Veteran is entitled to service connection for headaches, tinnitus, and imbalance as a result of an in-service TBI.  As addressed in the prior section, the Veteran served in Iraq as a vehicle driver and came under enemy mortar fire and improvised explosive device attack.  The STRs clearly document that the Veteran was seen for treatment after he fell off a truck as a result of a mortar attack.  Although the RO, in issuance of the supplemental statement of the case, in September 2013, maintained that a denial was appropriate due conflicting information from the Veteran regarding the explosion in October 2006, it does not call into question the occurrence of such explosion.  The Board finds his assertions likely credible, and this is the only evidence of a head injury ever occurring.  The question is whether the Veteran suffers from any residuals of the in-service TBI.  

The evidence of record contains conflicting opinions.  While the March 2012 VA examiner found that the Veteran did not suffer from residuals of a TBI, the August 2013 VA examiner found that he did and that the residuals included headaches, tinnitus, and imbalance.  Both VA examination reports are based on a review of the claim file and on an accurate factual premise regarding the Veteran's history.  Thus, both examinations are competent medical evidence and probative of the nature and etiology of the claimed residuals of a TBI.  There is no reason to assign more probative weight to either report.  The competent evidence of record is therefore in equipoise and such reasonable doubt is resolved in the Veteran's favor; accordingly, service connection for the named residuals of a TBI is warranted.  See 38 U.S.C.A. § 5017; 38 C.F.R. §§ 3.102, 3.303(d).  


ORDER

Service connection for headaches, tinnitus, and imbalance as residuals of a TBI is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


